No. 120,993

          IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     STATE OF KANSAS,
                                         Appellee,

                                              v.

                                   TYLER WAYNE LYON,
                                       Appellant.


                               SYLLABUS BY THE COURT

1.
       When reviewing a due process claim, courts first determine whether a protected
liberty or property interest is involved. If a protected interest is implicated, the court must
determine the nature and extent of the process that is due. But a due process violation
exists only if the complaining party shows that he or she was denied a specific procedural
protection to which he or she is entitled.


2.
       Although a district court's decision to impose probation is an act of grace subject
to judicial discretion, once granted probation, the probationer acquires a conditional
liberty interest subject to substantive and procedural due process limits on its revocation.
The protections contained in K.S.A. 2018 Supp. 22-3716 satisfy all constitutional due
process requirements necessary in probation revocation proceedings.


3.
       When calculating a defendant's criminal history, a sentencing court considers the
person's prior Kansas and out-of-state convictions and classifies each conviction as a
person or nonperson offense.

                                               1
4.
       For an out-of-state offense or Kansas crime committed before implementation of
the Kansas Sentencing Guidelines Act (KSGA), K.S.A. 2019 Supp. 21-6801 et seq., to be
comparable to a current offense under the Kansas criminal code, within the meaning of
K.S.A. 2017 Supp. 21-6811(e)(3) and K.S.A. 2017 Supp. 21-6810(d), the earlier crime's
elements cannot be broader than the elements of the current Kansas crime that is being
considered. As a result, a prior out-of-state offense or pre-KSGA crime must have
elements identical to or narrower than a current Kansas person crime to be scored as a
person offense for criminal history purposes.


5.
       A defendant's prior Kansas crime committed post-implementation of the Kansas
Sentencing Guidelines Act (KSGA), K.S.A. 2019 Supp. 21-6801 et seq., may be scored
as a person offense for criminal history purposes even if the elements of the prior version
of the offense are broader than the elements of the current version of the crime. When the
statute under which the prior post-KSGA conviction was committed is still in effect, the
KSGA simply points the sentencing court to that statute to determine how to designate
the prior conviction.


6.
       K.S.A. 2017 Supp. 21-6810(d)(8), which provides that "[p]rior convictions of a
crime defined by a statute that has since been repealed shall be scored using the
classification assigned at the time of such conviction," may apply only when classifying
prior Kansas crimes committed post-implementation of the Kansas Sentencing
Guidelines Act, K.S.A. 2019 Supp. 21-6801 et seq.


7.
       A Kansas crime committed post-implementation of the Kansas Sentencing
Guidelines Act, K.S.A. 2019 Supp. 21-6801 et seq., is properly scored as a person

                                             2
offense if the crime was classified as a person offense when it was committed and when
the current crime of conviction was committed even if the prior version of the earlier
crime's elements are broader than the elements of the current version.


        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed July 24, 2020.
Affirmed.


        James M. Latta, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


        Before BRUNS, P.J., GREEN, J., and TIMOTHY J. CHAMBERS, District Judge,
assigned.


        CHAMBERS, J.: Tyler Wayne Lyon appeals the revocation of his probation and his
sentence. The first issue is straightforward. Were Lyon's due process rights violated when
the district court found he violated the terms of his probation by committing the crime of
domestic battery when the State alleged he committed the crime of aggravated battery?
The second issue enters us into the labyrinth of classification of prior crimes under the
Kansas Sentencing Guidelines Act. Did the district court err by classifying his 2010
Kansas aggravated burglary conviction as a person felony when calculating his criminal
history score? For the reasons set out below, we affirm the district court on both issues.


                            FACTUAL AND PROCEDURAL BACKGROUND

        On September 9, 2017, Lyon got into an argument with his brother in the presence
of Lyon's girlfriend, their two-year-old son, and a friend. The argument escalated when
Lyon went into his bedroom and retrieved a handgun. Lyon pointed the gun at his brother
who pushed the gun away. Lyon then began striking his brother with the gun. The gun


                                                      3
discharged with the bullet passing through the brother's shoulder and striking the friend in
the leg. Lyon was arrested and charged with multiple crimes as a result of the incident.


       Pursuant to a plea agreement entered with the prosecution, Lyon pled guilty to two
counts of aggravated battery and one count of criminal possession of a firearm. Lyon pled
no contest to an additional charge of endangerment of a person. The district court
accepted the pleas, and Lyon was found guilty of the four crimes.


       A presentence investigation (PSI) report calculated Lyon's criminal history score
as C, determined in part on a 2010 Kansas aggravated burglary conviction being
classified as a person felony. Based upon his criminal history and crimes of conviction,
Lyon's sentence was presumptive prison under the Kansas Sentencing Guidelines Act
(KSGA).


       At sentencing, the parties agreed that Lyon's criminal history score was C in
accordance with the PSI report. Following the terms of the plea agreement of the parties,
the district court granted Lyon a dispositional departure placing him on probation for a
period of 36 months from an underlying prison sentence of 94 months. The district court
noted that Lyon received "one heck of a plea agreement . . . usually people who commit
these kinds of acts . . . end up in prison." Conditions of Lyon's probation included
prohibitions against breaking any laws and from consuming alcohol.


       Approximately four months following sentencing, a warrant was issued alleging
Lyon violated the conditions of his probation by disobeying a law and consuming
alcohol. Specifically, the warrant alleged Lyon "committed the offense of Aggravated
Battery/Domestic Violence" and "consumed alcohol" as alleged in a police report. Lyon
contested the allegations.




                                             4
       The district court held an evidentiary hearing on the alleged probation violations.
Lyon's now ex-girlfriend, C.D., testified she and Lyon got into an argument because she
suspected he was talking to another woman. C.D. testified she threatened Lyon with a
belt and tried pushing him so she could leave the room. C.D. indicated some difficulty in
remembering the events that took place, but she believed Lyon either grabbed or pushed
her around the neck and chest area causing her to fall. C.D. lost consciousness and
sustained a laceration to the back of her head. While C.D. did not see Lyon drink alcohol
that day, she saw a beer can lying on the counter or table next to the couch and presumed
it belonged to Lyon.


       Lyon testified in his defense admitting he pushed C.D. Lyon testified in the course
of the argument C.D. was following him around the house and shoving him. While in the
kitchen, Lyon claimed he pushed C.D. because he thought she was going to hit him or
grab a knife. According to Lyon, C.D. tripped and fell over a rug when he pushed her.
Lyon also admitted drinking a beer that day. In closing argument, Lyon admitted to the
consumption of alcohol but argued his actions against C.D. were justified as self-defense
and the evidence failed to establish aggravated battery as alleged in the probation
violation warrant.


       The district court found Lyon had pushed C.D. to the ground and, as a result of the
push, C.D. suffered head injuries. The judge noted the size discrepancies of the parties.
C.D. is 5 feet, 2 inches tall and weighed about 135 pounds. Lyon is 6 feet 2 inches tall
and weighed about 305 pounds. Utilizing his ability to judge the credibility of the
witnesses, the judge determined Lyon's use of force was not justified as self-defense.


       After reading the definition of domestic battery as set out in K.S.A. 2018 Supp.
21-5414(a), the trial judge found that Lyon had committed the offense of domestic
battery under both subsection (a)(1) and subsection (a)(2) of the statute. As a result, the
district court ruled Lyon had violated the terms of his probation by violating a law and

                                              5
consuming alcohol. The trial judge specifically found an aggravated battery had not been
committed, but rather the misdemeanor offense of domestic battery had been committed.


       The district court considered intermediate sanctions but determined they would be
inappropriate considering the previously granted departure sentence and the commission
of a new crime involving violence. Lyon's probation was revoked, and the underlying
sentence ordered executed.


       Lyon appeals.


                               REVOCATION OF PROBATION

       Lyon first contends the district court erred in revoking his probation when it found
that he violated the terms of his probation by committing the new crime of domestic
battery. Lyon claims this finding violated his due process rights because the State failed
to allege that he committed a domestic battery in the probation violation warrant.


       A district court's decision to revoke probation involves two steps: (1) a factual
determination that the probationer has violated a condition of probation; and (2) a
discretionary determination as to whether the proved violation warrants revocation of
probation. State v. Skolaut, 286 Kan. 219, 227-29, 182 P.3d 1231 (2008). The State must
establish a probation violation by a preponderance of the evidence. State v. Inkelaar, 38
Kan. App. 2d 312, 315, 164 P.3d 844 (2007). We review the district court's factual
finding that a violation occurred for substantial competent evidence. Inkelaar, Kan. App.
2d at 315-16. Once a probation violation has been established, the decision to revoke
probation rests within the district court's discretion. State v. Hurley, 303 Kan. 575, 580,
363 P.3d 1095 (2016). When determining whether a district court complied with due
process requirements in revoking a defendant's probation, we apply an unlimited standard
of review. 303 Kan. at 580.

                                              6
       When reviewing a due process claim, we first determine whether a protected
liberty or property interest is involved. Village Villa v. Kansas Health Policy Authority,
296 Kan. 315, 331, 291 P.3d 1056 (2013). While the decision to impose probation is an
act of grace, once a defendant is granted probation, "he or she acquires a conditional
liberty interest which is subject to substantive and procedural due process limits on its
revocation." Hurley, 303 Kan. at 581. Since a protected interest is implicated, we must
determine the nature and extent of the process that is due. Village Villa, 296 Kan. at 331.


       Due process is flexible in that not all situations calling for procedural safeguards
call for the same kind of procedure. See In re Care & Treatment of Ellison, 305 Kan.
519, 526, 385 P.3d 15 (2016). A due process violation exists only if the complaining
party shows that he or she was denied a specific procedural protection to which he or she
is entitled. See In re K.E., 294 Kan. 17, 22, 272 P.3d 28 (2012). The basic elements of
procedural due process are notice and "the opportunity to be heard at a meaningful time
and in a meaningful manner." Ellison, 305 Kan. at 526. "To satisfy due process, notice
must be reasonably calculated, under all of the circumstances, to apprise the interested
parties of the pendency of an action and to afford the parties an opportunity to present
any objections." Johnson v. Brooks Plumbing, LLC, 281 Kan. 1212, 1215, 135 P.3d 1203
(2006).


       The revocation of a defendant's probation is not part of a criminal prosecution and,
therefore, the full panoply of rights in a criminal case is not applicable to a probation
revocation proceeding. State v. Galaviz, 296 Kan. 168, 174, 291 P.3d 62 (2012). The
United States Supreme Court in Morrissey v. Brewer, 408 U.S. 471, 488-89, 92 S. Ct.
2593, 33 L. Ed. 2d 484 (1972), established minimum due process rights for parolees and
later extended those rights to probationers in Gagnon v. Scarpelli, 411 U.S. 778, 782, 93
S. Ct. 1756, 36 L. Ed. 2d 656 (1973). These due process rights include written notice of
the claimed probation violations and disclosure of the evidence against the probationer.
Hurley, 303 Kan. at 582. Our Supreme Court has held that the statute governing

                                              7
probation revocations—K.S.A. 22-3716—satisfies all constitutional requirements
necessary in probation revocation proceedings. State v. Rasler, 216 Kan. 292, 296, 532
P.2d 1077 (1975).


       Under K.S.A. 2018 Supp. 22-3716(b)(1), Lyon's intensive supervision officer
(ISO) was required to "submit in writing a report showing in what manner the defendant
has violated the conditions" of his probation. In this case, Lyon's ISO submitted a warrant
specifying that Lyon violated the condition of his probation requiring that he "obey the
laws of the United States, the State of Kansas and any other jurisdiction to whose laws he
may be subject." The warrant continued that this condition was violated when "[o]n or
about October 18, 2018, the defendant committed the offense of aggravated
battery/domestic violence as alleged in Wichita Police Department Incident Report
18C068588."


       Lyon argues the district court violated his right to due process by finding he
committed domestic battery because the warrant alleged that he committed a different
crime of aggravated battery. Lyon asserts that under the rule of lenity, the warrant's
assertion that he committed "Aggravated Battery/Domestic Violence" provided notice
that the State was alleging he committed only aggravated battery with a domestic
violence designation, as opposed to aggravated battery or any crime of domestic violence.
Lyon then claims that because the warrant put him on notice of only aggravated battery,
the district court violated his due process rights when it found he committed a domestic
battery.


       Lyon's argument heavily relies on State v. Scott, No. 115,432, 2017 WL 2210442
(Kan. App. 2017) (unpublished opinion). An unpublished opinion is not binding
precedent but may be cited as persuasive value with respect to a material issue not
addressed in a published opinion of a Kansas appellate court. Supreme Court Rule
7.04(g)(2)(i) (2020 Kan. S. Ct. R. 4). In Scott, a warrant alleged that Scott appeared to be

                                             8
under the influence of an unknown substance on a specific date. The State claimed this
violated the condition of Scott's probation that he "shall not possess or consume any type
of alcohol or drugs unless they are prescribed for him by a licensed physician." 2017 WL
2210442, at *4. Importantly, this condition allowed Scott to take prescription medications
and did not address misusing such medications. After an evidentiary hearing showed that
he misused prescribed medications, the district judge determined that Scott violated his
probation by either using "an unknown substance or as I have determined . . . knowingly
misusing his prescribed medications." 2017 WL 2210442, at *2.


       On appeal, our court reversed the order finding Scott in violation of his probation.
2017 WL 2210442, at *5. The Scott court first concluded that the record did not support
the finding that Scott was under the influence of any substance other than his prescription
medication. 2017 WL 2210442, at *4. The court then held that Scott's due process rights
were violated because the district court relied on a different probation violation than what
the State alleged in the warrant, concluding:


       "[I]f the State wanted to revoke Scott's probation for misusing his prescription
       medication, due process required that Scott be put on notice of this. Because the State
       failed to plead this misuse in the probation violation warrant, the district court could not
       use Scott's misuse of his prescription medications as a basis to find him in violation of his
       probation." 2017 WL 2210442, at *5.


       The circumstances in Scott are materially different from those in this case.
Therefore, Scott has little persuasive value. Unlike in Scott, the district court's finding
that Lyon committed a domestic battery means the State proved that he violated a specific
condition of probation that was alleged in the warrant. Notably, our court has found that
due process does not require the State to assert that a probationer committed a new crime
when giving notice of alleged probation violations. State v. McGill, 51 Kan. App. 2d 92,
97, 340 P.3d 515 (2015). But in this case, the warrant alleged Lyon committed a new



                                                     9
crime, specified the type of crime committed, and noted the relevant facts were contained
in a specific police report.


       Even accepting Lyon's interpretation that "Aggravated Battery/Domestic
Violence" means only aggravated battery with a domestic violence designation, Lyon
was given sufficient notice of the violation that the State intended to prove. The warrant's
language was reasonably calculated to apprise Lyon that the State intended to establish he
violated his probation by committing a criminal offense when he used violence against
C.D. on October 18, 2018.


       Moreover, even in prosecutions for charged crimes, the accused may be convicted
of an offense not included in a complaint if the offense is a lesser included offense of the
crime charged. State v. Daniels, 223 Kan. 266, Syl. ¶ 5, 573 P.2d 607 (1977); K.S.A.
2019 Supp. 21-5109(b). This is because "the charging of the greater offense satisfies the
notice requirements for the lesser offense and the defendant is therefore afforded due
process." State v. Ramirez, 299 Kan. 224, 228, 328 P.3d 1075 (2014).


       Battery is a lesser included offense of various forms of aggravated battery. State v.
Williams, 308 Kan. 1439, 1457, 430 P.3d 448 (2018). Because the district court
determined that Lyon committed domestic battery under either subsections (a)(1) or
(a)(2) of K.S.A. 2018 Supp. 21-5414, it necessarily found that Lyon committed the crime
of battery against a person with whom he was involved in a dating relationship or a
family or household member. See State v. Harris, 46 Kan. App. 2d 848, 851-52, 264 P.3d
1055 (2011). And since the warrant alleged Lyon's crime was an act of domestic
violence, he was informed that the State was alleging his victim was a person with whom
he was involved in a dating relationship or a family or household member. K.S.A. 2019
Supp. 21-5111(i). As a result, the warrant's allegation that Lyon committed "Aggravated
Battery/Domestic Violence" satisfied the notice required to find that he committed a
domestic battery and afforded him the requisite due process.

                                             10
       Lyon does not contest the fact substantial competent evidence exists in the record
to support the trial court's finding that he committed the offense of domestic battery. The
district court did not violate Lyon's due process rights by finding that he violated his
probation by committing a domestic battery. As a result, the district court had the
discretion to bypass intermediate sanctions and revoke Lyon's probation under either
K.S.A. 2018 Supp. 22-3716(c)(8)(A) or K.S.A. 2018 Supp. 22-3716(c)(9)(B). A
reasonable person could agree with the district court, and we find no abuse of discretion
in its decision to revoke Lyon's probation and impose his underlying sentence.


       The district court did not err in revoking Lyon's probation.


                           CRIMINAL HISTORY CLASSIFICATION

       Lyon next contends the district court erred by classifying his 2010 Kansas
aggravated burglary conviction as a person felony when calculating his criminal history
score. Lyon argues this conviction should have been classified as a nonperson felony
because the elements of the 2010 version of a Kansas aggravated burglary are broader
than of the elements of the 2017 version of the crime.


       Classification of prior offenses for criminal history purposes involves statutory
interpretation. Statutory interpretation is a question of law subject to unlimited review.
State v. Wetrich, 307 Kan. 552, 555, 412 P.3d 984 (2018).


       The most fundamental rule of statutory construction is that the intent of the
Legislature governs if that intent can be ascertained. State v. LaPointe, 309 Kan. 299,
314, 434 P.3d 850 (2019). An appellate court must first attempt to ascertain legislative
intent through the statutory language enacted, giving common words their ordinary
meanings. When a statute is plain and unambiguous, an appellate court should not
speculate about the legislative intent behind that clear language, and it should refrain

                                             11
from reading something into the statute that is not readily found in its words. State v.
Ayers, 309 Kan. 162, 163-64, 432 P.3d 663 (2019).


       Although criminal statutes are generally strictly construed against the State, this
principle is subordinate to the rule that judicial interpretation must be reasonable and
sensible to effectuate the legislative design and the true intent of the law. State v. Gensler,
308 Kan. 674, 680, 423 P.3d 488 (2018). When construing statutes to determine
legislative intent, appellate courts must consider various provisions of an act in pari
materia with a view of reconciling and bringing the provisions into workable harmony if
possible. The courts must construe statutes to avoid unreasonable or absurd results and
presume the Legislature does not intend to enact meaningless legislation. State v. Keel,
302 Kan. 560, 573-74, 357 P.3d 251 (2015).


       Under the KSGA, criminal sentences are based on two controlling factors: the
defendant's criminal history and the severity level of the crime committed. K.S.A. 2019
Supp. 21-6804(c). A defendant's criminal history includes an offender's criminal record
of adult felony convictions, juvenile adjudications, and misdemeanors as provided in
K.S.A. 2019 Supp. 21-6810. When calculating a defendant's criminal history score, a
district court lists the defendant's prior convictions and classifies each conviction as a
person or nonperson offense. K.S.A. 2019 Supp. 21-6810. The KSGA uses prior Kansas
convictions and prior out-of-state convictions to calculate a defendant's criminal history.
K.S.A. 2019 Supp. 21-6810; K.S.A. 2019 Supp. 21-6811(e)(1). Prior convictions can
further be broken down into out-of-state convictions; pre-guideline Kansas convictions;
and post-guideline Kansas convictions with July 1, 1993 being the date the KSGA went
into effect.


       Once the court has determined the appropriate criminal history score, that history
score and crime severity level are placed into the appropriate sentencing grid and that
sentence within the designated box will determine the presumptive sentence for the new

                                              12
crime of conviction. Prior convictions for person crimes will, as a general rule, result in a
harsher sentence. See K.S.A. 2019 Supp. 21-6809.


       No one can dispute the determination of classification of both out-of-state and pre-
KSGA Kansas convictions, has been a long and at times confusing endeavor. Due to a
lack of guidance by the Legislature the Kansas courts have had to over a period of many
years determine what constitutes a comparable offense and the date of determination of
that comparable offense as set out in the KSGA in relation to out-of- state convictions
and pre-guideline Kansas convictions. See State v. Vandervort, 276 Kan. 164, 72 P.3d
925 (2003); State v. Williams, 291 Kan. 554, 244 P.3d 667 (2010); State v. Murdock, 299
Kan. 312, 323 P.3d 846 (2014); State v. Keel, 302 Kan. 560, 357 P.3d 251 (2015); State
v. Wetrich, 307 Kan. 552, 412 P.3d 984 (2018); State v. Murdock, 309 Kan. 585, 439
P.3d 307 (2019); and State v. Coleman, 311 Kan. __, 460 P.3d 368 (2020).


       The present state of Kansas law requires an out-of-state offense to be comparable
to a current offense under the Kansas criminal code within the meaning of K.S.A. 2017
Supp. 21-6811(e)(3) and K.S.A. 2017 Supp. 21-6810(d). The earlier crime's elements
cannot be broader than the elements of the current Kansas crime being considered.
Wetrich, 307 Kan. at 562. Similarly, the identical requirement applies to Kansas crimes
committed before implementation of the Kansas Sentencing Guidelines Act (KSGA).
Coleman, 460 P.3d at 371. As a result, a prior out-of-state offense or pre-KSGA crime
must have identical or narrower elements than a current Kansas person crime to be scored
as a person offense for criminal history purposes.


       When we consider classification of post-guideline Kansas convictions do we
continue on the same path, or do we take a simpler more direct route? "[P]erceived
simplicity can often conflict with actual simplicity of usage." Wroblewski, The
Complexity of Simplicity, UX Matters.com (December 4, 2006). Can the conflict be
reconciled?

                                             13
       We now turn to Lyon's arguments.


       Lyon contends that the Wetrich identical-or-narrower test applies to his post-
KSGA Kansas offenses. Lyon reasons that under Keel, classification of his prior 2010
Kansas aggravated burglary conviction is determined from the classification of the
"comparable Kansas offense" in effect when he committed his 2017 crime. And relying
on Wetrich, Lyon claims that a 2017 Kansas offense is comparable to his 2010 Kansas
crime only if the earlier crime's elements are identical to, or narrower than, the 2017
version of the crime to which it is being compared. Because a 2010 Kansas aggravated
burglary is broader than the 2017 version, Lyon suggests there is no comparable person
offense and his 2010 conviction must be scored as a nonperson offense.


       Since 2010, the Kansas Legislature has recodified the crime, changed the structure
of the statute, and amended the definition of aggravated burglary. K.S.A. 2017 Supp. 21-
5807(b). The statutory changes added the crime of aggravated burglary of a dwelling,
K.S.A. 2017 Supp. 21-5807(b)(1). Most important to Lyon's argument, the statutory
changes removed certain conduct from the scope of aggravated burglary. Under the 2010
version of aggravated burglary, a person barred from entering a retail establishment who
later returned during operating hours when others were present with the intent to shoplift
could have been convicted of aggravated burglary. See State v. Haynes, No. 96,244, 2007
WL 2239259, at *1 (Kan. App. 2007) (unpublished opinion). But under K.S.A. 2017
Supp. 21-5807(e), an aggravated burglary no longer included


       "any person entering into or remaining in a retail or commercial premises at any time that
       it is open to the public after having received a personal communication from the owner or
       manager of such premises not to enter such premises pursuant to K.S.A. 21-5808, and
       amendments thereto, except when such person is entering into or remaining in such
       premises with the intent to commit a person felony or sexually motivated crime therein."




                                                  14
       Since Lyon's 2010 Kansas aggravated burglary is broader than the 2017 version of
the offense, we must determine whether the Wetrich identical-or-narrower test applies to
his prior post-KSGA conviction.


       We begin by acknowledging that the KSGA contains no explicit language
explaining how to classify post-KSGA Kansas convictions as person or nonperson
offenses for criminal history purposes. But unlike the legislative silence addressed in
Keel, the lack of a specific provision describing how to score prior post-KSGA
convictions is inconsequential under the circumstances presented in this case. 302 Kan. at
573. As explained below, the overall design and structure of the KSGA instructs that
applying the Wetrich identical-or-narrower test is inappropriate when classifying post-
KSGA convictions as person or nonperson offenses.


       It is an "established sentencing rule that the penalty parameters for an offense are
fixed on the date the offense was committed." Keel, 302 Kan. at 582. As a result, Kansas
courts classify a defendant's prior convictions based on the Kansas classification in effect
when the current crime was committed. 302 Kan. at 588. Acknowledging this precedent,
Lyon's prior convictions must be scored as of the date of his current conviction on
September 9, 2017.


       In his argument, Lyon sinks his teeth into Keel's language that a prior offense must
be classified based on the classification of the current "comparable Kansas offense" and
argues this quoted language requires application of the Wetrich identical-or-narrower test
to determine comparability. However, Lyon's reliance on Keel for his position is not
convincing. The issue in Keel involved classification of a pre-KSGA offense and not
post-KSGA offense.


       The provisions of the KSGA show that Wetrich's identical-or-narrower test does
not apply to post-KSGA convictions. K.S.A. 2017 Supp. 21-6810(d) provides that prior

                                             15
convictions and adjudications for pre-KSGA offenses "shall be scored as a person or
nonperson crime using a comparable offense under the Kansas criminal code in effect on
the date the current crime of conviction was committed." Similarly, when Lyon was
sentenced, K.S.A. 2017 Supp. 21-6811(e)(3) required courts to classify out-of-state
convictions by referring to "comparable offenses under the Kansas criminal code in effect
on the date the current crime of conviction was committed." Under Wetrich and Coleman,
the use of comparable offenses under these subsections requires the prior offense to have
elements identical to, or narrower than, the Kansas crime to which it is being compared.


       A rule of statutory construction provides that courts may presume that "the
expression of one thing in a statute implies the exclusion of all others." State v. Sims, 40
Kan. App. 2d 119, 120, 190 P.3d 271 (2008). Because the Legislature made the decision
to limit the comparability approach found in K.S.A. 2017 Supp. 21-6810(d) and K.S.A.
2017 Supp. 21-6811(e)(3) to pre-KSGA offenses and out-of-state offenses, we find the
Legislature did not intend this identical-or-narrower comparison approach to apply to
post-KSGA offenses.


       This interpretation is reasonable given differences between classifying a post-
KSGA Kansas conviction and a pre-KSGA Kansas conviction or out-of-state conviction.
A pre-KSGA or out-of-state conviction has no person or nonperson designation and
courts must use a comparable post-KSGA offense to determine how the prior conviction
should be classified. But for post-KSGA convictions, person and nonperson
classifications were already set out in the applicable Kansas criminal statute. See Keel,
302 Kan. at 574. As a result, when the statute under which the prior post-KSGA
conviction is still in effect, the KSGA simply points the court to that statute to determine
how to designate the prior conviction. 302 Kan. at 580. So unlike prior out-of-state or
pre-KSGA convictions, there is no comparability requirement for scoring post-KSGA
convictions.


                                             16
       This interpretation is further strengthened by a review of K.S.A. 2017 Supp. 21-
6810(d)(8). Subsection (d)(8) indicates: "Prior convictions of a crime defined by a
statute that has since been repealed shall be scored using the classification assigned at the
time of such conviction." When construing statutes to determine legislative intent, appellate
courts must consider various provisions of an act in pari materia with a view of
reconciling and bringing the provisions into workable harmony if possible. The courts
must construe statutes to avoid unreasonable or absurd results and presume the
Legislature does not intend to enact meaningless legislation. State v. Keel, 302 Kan. 560,
573-74, 357 P.3d 251 (2015). It would be unreasonable to find a person felony
classification is retained when a statute is repealed, but when the statute is merely
amended a determination must be made to determine if the two statutes are comparable
and based upon that comparison to determine whether the prior crime is classified as a
person or nonperson offense.


       Accordingly, we find that the Wetrich identical-or-narrower test does not apply to
scoring Lyon's post-KSGA Kansas conviction of aggravated burglary.


       Lyon presents an alternative argument that the identical-or-narrower test is
constitutionally mandated by the Sixth Amendment and by failing to use the test the
district court engaged in constitutionally improper judicial fact-finding in violation of
Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000).
But Lyon's appeal is timely only to the revocation of his probation, and not to a direct
appeal of his sentence for the 2017 crimes. As a result, we treat Lyon's argument as a
motion to correct an illegal sentence. See Coleman, 460 P.3d at 475. Because the
definition of an illegal sentence does not include a claim that the sentence violates a
constitutional provision, Lyon may not use a motion to correct an illegal sentence to
argue that his sentence is unconstitutional. State v. Bryant, 310 Kan. 920, 922, 453 P.3d
279 (2019). Accordingly, we decline to reach the merits of Lyon's constitutional claim.


                                              17
       Having determined that the identical-or-narrower comparability test does not
apply to Lyon's post-KSGA offense and his constitutional argument is not properly
before the court, we now consider whether a repeal of K.S.A. 21-3716 and or K.S.A.
2017 Supp. 21-5807(b) occurred and then if so whether the provisions of K.S.A. 2017
Supp. 21-6810(d)(8) apply.


       Under K.S.A. 2017 Supp. 21-6810(d)(8), "[p]rior convictions of a crime defined
by a statute that has since been repealed shall be scored using the classification assigned
at the time of such conviction." This subsection implies that "if the statute has not been
repealed, then the crime is scored using the classification in the statute at the time of the
current crime of conviction." Keel, 302 Kan. at 580. So when the statute under which the
prior conviction was obtained is still in effect, courts simply look to that statute to
determine how to designate the prior conviction. But in the less common circumstance
when the Legislature has repealed the post-KSGA criminal statute, courts use the
classification assigned when the defendant committed the prior offense. 302 Kan. at 580.


       The KSGA does not define what the term "repealed" means in the context of
K.S.A. 2017 Supp. 21-6810(d)(8). Black's Law Dictionary defines repeal as an
"[a]brogation of an existing law by express legislative act." Black's Law Dictionary 1553
(11th ed. 2019). Our court has previously found that recodification of a criminal statute
without a substantive change to the definition of the crime does not amount to a repeal.
State v. Murray, No. 113,622, 2017 WL 544641, at *9 (Kan. App. 2017) (unpublished
opinion). The court in Murray further opined that "the legislature presumably wanted to
provide direction for classifying crimes as person or nonperson offenses in situations
where a statute defining a crime no longer existed." 2017 WL 544641, at *9.


       In Murray our court held the 2010 recodification of the criminal code was a repeal
but classified the repeal as a "technical" repeal. Murray, 2017 WL 544641, at *9. In
Murray, our court considered whether a 1977 robbery conviction should be classified as a

                                              18
nonperson felony based upon K.S.A. 2017 Supp. 21-6810(d)(8). It was argued the
robbery statute was repealed in the 2010 recodification and therefore the classification
existing in 1977 for robbery should then be utilized. Since person/nonperson
classifications did not exist prior to the 1993 adoption of the KSGA, the robbery
conviction must be classified as a nonperson felony. In the Murray opinion, the court
found such a result to be unreasonable or absurd and as a result found the recodification
of the criminal code did not constitute a repeal of previous criminal statutes. 2017 WL
544641, at *9. Murray as an unpublished opinion has persuasive authority but is not
binding precedent. Supreme Court Rule 7.04(g)(2)(i).


       An equally strong argument can be made that the 2010 recodification of K.S.A.
21-3716 was a repeal of a criminal statute under K.S.A. 2017 Supp. 21-6810(d)(8).


       Our court has additionally considered the issue of the 2011 recodification of the
Kansas criminal code in another previous unpublished opinion. In re C.T., No. 107,841,
2012 WL 5205752 (Kan. App. 2012). The case dealt with the application of K.S.A. 21-
3412 to an incident occurring prior to the recodification of the criminal code. Our court
indicated therein, "Here, K.S.A. 21-3412 was repealed and K.S.A. 2011 Supp. 21-5413
was enacted by the same legislative action, which was a comprehensive recodification of
the Kansas Criminal Code." 2012 WL 5205752, at *3. The court then refers to K.S.A.
2011 Supp. 21-5103(d), the savings clause of the new criminal code which states, "This
code has no application to crimes committed prior to July 1, 2011. . . . Prosecutions for
prior crimes shall be governed, prosecuted and punished under the laws existing at the
time such crimes were committed." In re C.T., 2012 WL 5205752, at *3.


       Kansas Statutes Annotated are replete with criminal statutes including the KSGA
indicating recodification of the code in 2010 resulted in the repeal of the criminal code
then existing. Just a few examples include: Kansas Statutes Annotated, Volume 2A
(2019 Supp.) clearly indicates 21-3716, aggravated burglary, was repealed, indicating:

                                             19
"Repealed, L. 2010, ch. 136, section 307; July 1, 2011." K.S.A. 2011 Supp. 21-5427(3)
indicates ". . . any protective order included in K.S.A. 21-4843, prior to its repeal . . . ."
Within the KSGA itself, it is indicated the criminal code was repealed in the 2010
recodification. K.S.A. 2019 Supp. 21-6811(d)(1) indicates "if the prior conviction or
adjudication was classified as a burglary as defined in K.S.A. 21-3715(a), prior to its
repeal . . . ." K.S.A. 2019 Supp. 21-6804(p) is related to enhancement of severity levels.
The statute specifically cites aggravated burglary, K.S.A. 21-3716: "for violations of
K.S.A. 21-3701, 21-3715 or 21-3716, prior to their repeal . . . ."


       When construing statutes to determine legislative intent, appellate courts must
consider various provisions of an act in pari materia with a view of reconciling and
bringing the provisions into workable harmony if possible. The courts must construe
statutes to avoid unreasonable or absurd results and presume the Legislature does not
intend to enact meaningless legislation. Keel, 302 Kan. 573-74.


       K.S.A. 2017 Supp. 21-6810(d)(8) can be readily be interpreted in pari materia
with all provisions of the KSGA in a manner that reconciles and brings the provisions
into workable harmony. K.S.A. 2017 Supp. 21-6810(d)(8) indicates, "Prior convictions of
a crime defined by a statute that has since been repealed shall be scored using the
classification assigned at the time of such conviction." The only instance that a
classification will be "assigned at the time of such conviction" will be when determining
a classification of a post-KSGA conviction. K.S.A. 2017 Supp. 21-6810(d)(8) provides
guidance to the courts of the State of Kansas on how to classify post-KSGA prior
convictions. K.S.A. 2017 Supp. 21-6810(d)(8) does not apply to prior out of state
convictions or pre-KSGA Kansas convictions. Such an interpretation is the only way the
statute can be reconciled with the other provisions of the KSGA and be reasonable in its
application. It is unreasonable to believe the Legislature intended that with an out of state
prior conviction a legislative history search is required in the foreign jurisdiction to
determine if the criminal statute involved has ever been repealed and or amended. The

                                               20
"unreasonable or absurd result" found in the Murray decision would not exist as that case
dealt with a pre-KSGA conviction.


       Our court has considered whether a change in a crime's classification amounts to a
repeal under K.S.A. 2017 Supp. 21-6810(d)(8). Before the Keel decision, our court held
that a repeal occurs when a crime is changed from a person offense to a nonperson
offense. State v. Peoples, No. 102,550, 2010 WL 3984794, at *1 (Kan. App. 2010)
(unpublished opinion) (holding that prior post-KSGA Kansas identity theft convictions
must be scored as person felonies because the criminal statute was repealed when identity
theft was changed from a person felony to a nonperson felony). But in Keel, our Supreme
Court emphasized that sentences should "reflect ever-evolving sentencing philosophies
and correction goals," which would include classifying prior identity theft convictions to
reflect "the current viewpoint on the severity of identity theft." 302 Kan. at 588. Our
court has since determined that Keel requires prior post-KSGA offenses to be scored
using the current classification in effect even though the classification had been amended.
State v. Patrick, No. 116,660, 2018 WL 4373053, at *11 (Kan. App. 2018) (unpublished
opinion), rev. denied 309 Kan. 1352 (2019). In the present case, we are dealing with
recodification rather than reclassification.


       If the 2010 recodification of the criminal code did not repeal the code then in
existence, then what is the effect of the 2016 amendment to the crime of aggravated
burglary?


       A similar argument can be made that the 2016 amendment to the crime of
aggravated burglary constituted a repeal of the then existing crime of aggravated
burglary. The 2016 Kansas Laws, Chapter 90 (H.B. 2462) includes in section 5: "K.S.A.
2015 Supp. 21-5706, 21-5801, 21-5807, and 21-6804 are hereby repealed." Further, the
2016 amendment went far beyond reclassification, substantially altering the definition of
aggravated burglary as previously set out in this opinion.

                                               21
       In any event, we need not determine whether the recodification and/or statutory
amendments to aggravated burglary amounted to a repeal because the result would be the
same. Assuming the recodification and/or amendments were not a repeal, the district
court properly scored his prior conviction as a person felony because all forms of
aggravated burglary were a person felony when Lyon committed his current crimes. If the
recodification and/or amendments amounted to a repeal, the district court properly scored
his prior conviction as a person felony because aggravated burglary was a person felony
when Lyon committed that crime. As a result, regardless of the statutory amendments to
aggravated burglary, the district court properly scored Lyon's prior conviction for
aggravated burglary as a person offense.


       In simplest terms, we find when a conviction of a prior crime occurs post-
implementation of the KSGA, as a matter of practical application, the classification of
person or nonperson felony determined at the time of the new conviction will be the same
as the classification of the prior crime on the date of its commission unless the
Legislature has changed the classification of the crime, Keel, 302 Kan. at 573, or the
statute has been ruled unconstitutional. K.S.A. 2017 Supp. 21-6810(d)(9). The aggravated
burglary was a person felony when committed by Lyon in 2010. Aggravated burglary as
amended remained a person felony when Lyon committed the present crimes in 2017.
"Simplicity is the ultimate sophistication." (Often attributed to Leonardo de Vinci.).
Lyon's 2010 aggravated burglary conviction was properly classified as a person felony.


       Affirmed.




                                             22